Free Writing Prospectus Filed Pursuant to Rule433 Dated August 18, 2015 Registration Statement Nos.333-188672-01 and 333-188672-08 $1.75B TOYOTA AUTO RECEIVABLES 2015-C OWNER TRUST ($1.082B+ OFFERED NOTES) JT-BOOKS:Barclays (str), MUFG, Soc Gen CO-MGRS :JPM, Lloyds, UniCredit NOTE BAL OFFER AMT CLS ($MM) ($MM) WAL M/S WIN E.FIN L.FIN SPD YLD COUP PX A-2A Aaa/AAA 7-18 02/17 02/18 E+33 0.930% 0.92% A-2B Aaa/AAA 7-18 02/17 02/18 1ML+33 A-3 Aaa/AAA 18-34 06/18 06/19 IS+38 1.351% 1.34% A-4 Aaa/AAA 34-42 02/19 12/20 IS+40 1.700% 1.69% TICKER : TAOT 2015-C REGISTRATION : PUBLIC/SEC-REG EXPECTED PXG : PRICED EXPECTEDRATINGS : MOODY'S/S&P EXPECTEDSETTLE :08/26/15 PXG SPEED : 1.3% ABS TO 5% CALL FIRST PAY : 09/15/15 ERISA ELIGIBLE : YES BILL & DELIVER : BARCLAYS MIN DENOMS : $1K x $1K THE ISSUER HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (SEC) FOR THIS OFFERING.BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS FOR THIS OFFERING IN THAT REGISTRATION STATEMENT, AND OTHER DOCUMENTS THE ISSUER HAS FILED WITH THE SEC, FOR MORE COMPLETE INFORMATION ABOUT THE ISSUER AND THIS OFFERING.YOU MAY GET THESE DOCUMENTS FOR FREE BY SEARCHING THE SEC ONLINE DATABASE (EDGAR®) AT WWW.SEC.GOV.ALTERNATIVELY, YOU MAY OBTAIN A COPY OF THE PROSPECTUS FROM BARCLAYS CAPITAL INC. BY CALLING 1-888-603-5847.
